DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed August 29, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
1) Claims 1-9, 14 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (CN 1929819). Claims 5-7 and 16 are cancelled.
Singh et al. disclose rapidly dissolving films for delivery of an active agent. The film comprises a film-forming binder, a rapidly dissolving polymeric material, and an active agent (Abstract).  Suitable hydrophilic polymers include repeating units derived from one or more monomers selected from an N-vinyl lactam monomer, a carboxy vinyl monomer, a vinyl ester monomer, an ester of a carboxy vinyl monomer, a vinyl amide monomer, and a hydroxy vinyl monomer. Such polymers include, by way of example, polyvinyl pyrrolidone, polyvinyl alcohol (PVA), polyethyleneimine, copolymers thereof and copolymers with other types of hydrophilic monomers (e.g. vinyl acetate), as well as combinations (paragraphs 0041-0045, and claim 2).    The molecular weight of the hydrophilic polymer is not critical; however, the number average molecular weight of the hydrophilic polymer is generally in the range of approximately 100,000 to 2,000,000, more typically in the range of approximately 500,000 to 1,500,000.  Tack (viscosity) ranges from 25 g-cm/sec to 100 g -cm/sec  (paragraph 0030). The pH of a film of the invention, upon absorption of moisture, is compatible with that of an individual's body surface (paragraph 0082). Actives include bacteriostatic and bactericidal agents. Suitable bacteriostatic and bactericidal agents include, by way of example: iodopovidone complexes (i.e., complexes of PVP and iodine, also referred to as "povidone" and available under the tradename Betadine.RTM. from Purdue Frederick) and silver and silver-containing compounds such as sulfadiazine, silver protein acetyltannate, silver nitrate, silver acetate, silver lactate, silver sulfate and silver chloride (paragraph 0056). The thickness of the resulting film, for most purposes, will be at least 1 mm. Typically, the thickness of the film is in the range of about 100 mm to about 200 mm, not including a release liner (protective cover of the instant claims) or other substrate that may be laminated to the film (meeting claims 21-22). The hydrophilic polymer comprises preferably about 30-70 wt %, and more preferably about 40-60 wt % (paragraph 0073).
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. See MPEP 2144.  Singh et al. disclose using each of the components in the instant claims together to make a packaged whitening strip. Therefore, it would have been obvious to one of ordinary skill in the art prior to filing the instant application to have added a combination of fluoride and silver to polyethyleneimine or a water soluble polymer because it is suggested by Singh et al. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Singh et al. disclose the viscosity ranges from 25 g-cm/sec to 100 g -cm/sec (2500 cps to 10000 cps) whereas the claims recite 1000 cPs to about 35,000 cPs, therefore the claims are obvious over the reference due to the overlap. 
In regard to the amount of active, the compositions comprise and effective amount of active. Based on the amounts of the other components, the amount of active may range from 0 to 60%. Further the active provides a therapeutic effect and therefore is a result effective variable. It would have taken no more than the relative skill of one of ordinary skill in the art to have used 2 to 8% fluoride and 15 to 30% silver to obtain the desired therapeutic effect. See MPEP 2144.05.


Response to Arguments
The Examiner submits that in regard to the polyethyleneimine being or not being disclosed, when looking to the attached translation, polyethyleneimine is disclosed in the claims. Therefore, Singh does disclose polyethyleneimine. In regard to the combining silver, PEI and fluorine, Singh discloses each of these components and that these components may be used in the compositions disclosed therein. Therefore, Singh suggests the combination of silver salt, fluoride and polyethyleneimine.  In regards to the claimed priority, the disclosure does not have to be exactly the same to claim priority. In regard to the viscosity, the Examiner submits that viscosity is related to tackiness. The higher the tackiness, the higher the viscosity. Therefore, even if the reference was inaccurate, because tackiness is discussed, viscosity is a result effective variable. It would have taken no more than the relative skill of one of ordinary skill in the art to have adjusted the viscosity to obtain the desired rheology properties. In regard to teeth blackening, there is no functional language in the instant claims that limit the compositions to teeth blackening. In regard to the applicator, the compositions of Singh are laminated on a release liner that may act as an applicator and a cover. This would meet the limitation of a disposable applicator of claim 21. Therefore, the rejection is maintained. 

2) Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (CN 1929819) in view of Jodaikin et al. (US 2013/0108982). Claims 5-7, 10 and 15-16 are cancelled. 
Singh et al. are discussed above and differ from the instant claims insofar as they do not disclose hydrogen fluoride or a specific amount of fluoride. 
Jodaikin et al. disclose dental compositions. The compositions comprise fluoride sources and include hydrogen fluoride and sodium fluoride and may comprise 0.2 to 4% by weight of the composition (paragraph 0095).  
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used hydrogen fluoride as the fluoride source because it is a known source of fluoride used in dental compositions. Further It is obvious to replace one component for another equivalent component if it is recognized in the art that two components are equivalent and is not based on the Applicant disclosure. See MPEP 2144.06. It would have been obvious to one of ordinary skill in the art to have used hydrogen fluoride in place of sodium fluoride in the compositions of Singh et al. based on the prior art's recognition that such species are equivalent in function.

Response to Arguments
See Examiner’s Response above in regards to this rejection.

Conclusion
Claims 1-4, 8-9, 11-14 and 17-22 are rejected.
No claims allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612